Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains a misspelled word “carrying out an electrochemical reason”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim contains relative terminology “high solubility” “highly efficient” “low/high dissolution density” “long time” “close to a degree of saturation”. The specification fails to give specific numerical values to define what the applicant considers the relative terminology to mean. 

Regarding claims 4 and 6 – 8, the claims contain relative terminology “tightly attached” The specification fails to give adequate description to define what the applicant considers the relative terminology to mean. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is found to contain allowable subject matter. Following, claims 2 – 8 upon correction of the pending rejections and objections, are considered allowable for the dependence on an allowable claim. 
	Regarding claim 1, Hatta, US20160043370A1, teaches an electrochemical reactor which is used for a battery (battery)[0001], the reactor comprising:
a positive electrode with a first major surface and a second major surface on an opposite side to the first major surface (positive electrode (21) having a first and second surface)[0044][fig. 5];
a negative electrode with a first major surface and a second major surface on an opposite side to the first major surface (negative electrode (22) having a first and second surface)[0044][fig. 5], 
wherein the positive electrode and the negative electrode oppose with the first major surfaces thereof facing with each other and are arranged apart from each other, defining a space therebetween (separator (1)(23) interposed in space between positive and negative electrode)[0044][fig. 1][fig. 5];
a sealed container disposed in the space to be in contact with the first major surfaces of the positive electrode and the negative electrode (separator (1)(23) interposed in space between positive and negative electrode)[0044][fig. 1][fig. 5], and 
containing an electrolytic solution (electrolyte solution contained in layers (3) of separator (1))[0061], 
wherein surfaces of the sealed container, which are in contact with the first major surfaces of the positive electrode and the negative electrode are a first isolation member and a second isolation member, respectively, and the first isolation member comprises a first water-repellent porous membrane formed of fluororesin and having a plurality of pores and the second isolation member comprises a second water-repellent porous membrane formed of fluororesin and having a plurality of pores (separator (1) has porous fluororesin layers (3) disposed on both sides facing the electrode (21)(22) surfaces)[0079][0098][fig. 1][fig. 5]; and
Hatta does not teach a pressure-applying member which pressurizes the aqueous electrolytic solution contained in the sealed container, wherein the pressure-applying member pressurizes the aqueous electrolytic solution contained in the sealed container at a pressure equal to a water-resistant pressure of the first and second water-repellent porous membranes while charging and discharging, to allow the aqueous electrolytic solution to exude on the positive electrode and the negative electrode from the first and second water-repellent porous membranes, thereby carrying out an electrochemical reason between the positive electrode and the negative electrode, and the aqueous electrolytic solution therebetween, and releases pressurization of the aqueous electrolytic solution while storing the charge to insulate the positive electrode and the negative electrode from the aqueous electrolytic solution.
It is known in the art to use the exampled pressure applying members such as syringes and pipettes disclosed in the applicant’s specification during a battery manufacturing step wherein electrolyte is injected in into battery cells, and separately the impact of pressure on the liquid permeability of membranes is known. However, the prior art fails to teach or make obvious using a pressure applying member during the operation of a battery cell to overcome a water-resistant pressure of water-repellant porous membrane during charging and discharging of a battery cell. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724